Citation Nr: 0713527	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from June 1988 to June 1997.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Salt Lake 
City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died in December 2003; the certified cause of 
his death was brain cancer (glioblastoma - brain tumor).

2.  Glioblastoma was not manifested in service or in the 
first year following the veteran's discharge from active 
service, and is not shown to have been related to his 
service. 

3.  At the time of the veteran's death, his service connected 
disabilities were generalized anxiety with depression and 
adjustment disorder; degenerative joint disease of the lumbar 
spine; gastroesophageal reflux disease with stomach polyps; 
and maxillary sinusitis.

4.  The veteran's service connected disabilities, are not 
shown to have contributed to cause his death.

5.  The evidence does not present an unresolved complex or 
controversial medical question.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  An independent medical expert (IME) is not warranted in 
this matter.  38 C.F.R. § 20.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a January 2004 letter, the appellant was advised of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
medical evidence pertinent to her claim.  Although complete 
VCAA notice was not provided to the appellant prior to the 
initial adjudication in this matter, she has had ample 
opportunity to participate in the adjudicatory process and to 
supplement the record, and the claim was thereafter 
readjudicated.  See August 2004 statement of the case (SOC) 
and April 2005 supplemental SOC.  The claimant is not 
prejudiced by any notice timing deficiency.  

The veteran's service records are associated with his claims 
file, as are private pertinent treatment reports.  The 
appellant has not identified any pertinent records that 
remain outstanding.  The RO sought VA opinions in March 2004 
and February 2005.  VA's duty to assist is met.

II.	Factual Background

The veteran died in December 2003.  The certified cause of 
his death was brain cancer.  No other significant conditions 
contributing to the cause of death were identified.

The veteran's service medical records contain no mention of 
complaints or treatment for a brain tumor.

A February 1998 private emergency room visit report reveals 
the veteran was seen and treated for a migraine headache.  
The report notes that the veteran had a history of migraines.

June 2002 to June 2003 private treatment records from 
University of Utah Hospital, show surgical intervention and 
ongoing treatment for seizures and a glioblastoma multiforme 
(brain tumor).  The records reflect that in June 2002 the 
veteran presented with new onset seizure.  Diagnostic studies 
included MRI which revealed a right parietal lesion.  
Pathology on resection revealed a glial neoplasm determined 
to be glioblastoma multiforme.  Following the resection a 
course of treatment including radiation and chemotherapy was 
planned.   

In a December 2003 VA note, L.L.B., MD, stated that the 
veteran's service-connected anxiety disorder contributed to a 
diminished immune function, which may have contributed to the 
advancement of his brain tumor.

In a December 2003 note, D.T.B, MD (neurologist), she stated:

There is evidence which shows a higher incidence of most 
types of cancer in individuals who are chronically 
depressed.  While the evidence is mixed, a number of 
studies now suggest that chronic depression may be a 
risk factor in the incidence and progression of cancer.  
There is no way to determine the role [the veteran's] 
psychiatric problems may have played in the onset or 
progression of his brain tumor.  However, given the 
evidence that depressive disorders are associated with 
higher rates of cancer, it is possible that his 
psychiatric problems could have played some role in the 
onset and/or rapid progression of his brain tumor.

At the time of the veteran's death service connection had 
been established for lumbar degenerative disc disease, rated 
40 percent; an anxiety disorder rated 30 percent; 
gastroesophageal reflux disease (GERD) with stomach polyps, 
rated 30 percent; and maxillary sinusitis, rated 10 percent.  
The combined rating was 70 percent.  

In a March 2004 VA medical opinion, the examiner notes (after 
review of the C-file and consulting with Dr. D.T.B.), that is 
was less likely that the veteran's previous disabilities 
contributed to his development of the glioblastoma that 
eventually lead to his demise.

At the November 2004 RO informal conference, the appellant 
alleged that her husband's service connected depression 
masked the symptoms of the glioblastoma.  She claimed that 
the disability prevented him from participating fully in his 
treatment.  She stated that he suffered from migraines in the 
service.  It was agreed that the RO would secure another 
opinion as to the relationship between the service-connected 
disabilities and his tumor.

In a February 2005 advisory medical opinion, the consulting 
physician, a Board certified neurologist who indicated he 
conducted an in depth review of the claims file noted that 
there are no records pertaining to migraine headaches, with 
the exception of one emergency room visit in February 1998.  
He also noted the records show no mention of any specific 
neurological dysfunction on routine neurological 
examinations.  He indicated that although the tumor was 
present before it was diagnosed in June 2002, it was 
impossible to determine exactly when it began.  The examiner 
opined:

It is my opinion that the glioblastoma multiforme did 
not cause the psychiatric condition diagnosed in the 
veteran, including anxiety, depression and adjustment 
disorder.  Certainly brain tumors may produce 
personality changes, mood changes and possibly specific 
psychiatric disease processes in individuals.  The 
location of the glioblastoma in the right parietal 
region however is not a location where one might 
anticipate mental status or psychiatric changes as a 
manifestation of the tumor itself.
It is further my opinion that the mental condition 
(anxiety, depression and adjustment disorder) did not 
cause the glioblastoma multiforme.  There is absolutely 
no evidence in the neurological literature to support 
the statement that an underlying psychiatric condition 
can affect the immune system in such a way that a 
glioblastoma multiforme type tumor may develop.

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the primary cause.  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that a service-connected disability casually shared in 
producing death; rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, to include a 
malignant brain tumor, may be established on a presumptive 
basis if such diseases became manifested to a compensable 
degree within a specified time (one year for brain tumor) 
after discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME.  
38 C.F.R. § 20.901(d).  A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion.  38 C.F.R. § 20.902.

The veteran's death certificate shows that the 
primary/immediate cause of his death was brain cancer.  No 
other condition contributing to his death was identified.  As 
a malignant brain tumor was not manifested in service or in 
the first year following the veteran's service discharge, and 
is not shown to have been directly related to the veteran's 
service, service connection for the cause of the veteran's 
death on the basis that the primary cause of death was 
incurred or aggravated in service (and thus service 
connected) is not warranted.

The appellant's theory of entitlement to the benefit sought 
is essentially that a service connected disability, 
generalized anxiety with depression, contributed to cause his 
death.  Regarding that contention, following a thorough 
review of the claims folder in February 2005, a board 
certified VA consulting neurologist essentially opined that 
the veteran's service-connected mental condition did not 
cause or contribute to his fatal brain tumor.  He noted that 
there was absolutely no evidence in the neurological 
literature to support the statement that an underlying 
psychiatric condition can affect the immune system in such a 
way that a brain tumor may develop.  

The Board finds the February 2005 opinion more persuasive 
than those provided by VA general physician L.L.B. and 
private neurologist D.T.B. in December 2003.  Dr. L.L.B noted 
that the veteran's anxiety disorder contributed to diminished 
immune function which in turn may have (emphasis added) 
contributed to the advancement of the brain tumor.  Dr. 
D.T.B. noted that it was possible (emphasis added) that the 
veteran's psychiatric disorders could have (emphasis added) 
played some role in the onset and/or rapid progression of his 
brain tumor.  These opinions are speculative in nature.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Because it is 
stated in more definite terms, and notes that there is no 
medical literature supporting the speculative opinions to the 
contrary, the Board finds the February 2005 opinion by the 
consulting VA neurologist persuasive.

The record also does not show that the veteran's other 
service connected disabilities, i.e., his lumbar spine 
disability, GERD, or maxillary sinusitis contributed to cause 
his death.  There is no medical evidence that they were 
debilitating or rendered him less capable of resisting the 
death-causing brain tumor.  

Finally, the appellant's representative has requested that 
the Board seek an IME to determine whether the veteran's 
tumor was in any way related to, or had its onset during, the 
veteran's service.  The Board concludes that referral for an 
IME is not warranted because a review of the record does not 
disclose an unresolved complex or controversial medical 
question in this case.  To the extent there appears to be 
conflict in the medical evidence of record, the Board has 
explained above why it found the evidence against the 
appellant's claim more persuasive.  Notably, no medical 
professional has offered an opinion to the effect that the 
glioblastoma was indeed related to the veteran's service, and 
the representative does not point to anything in service to 
which the death-causing cancer could be related..

As the preponderance of the evidence is against the 
appellant's claim; the reasonable doubt doctrine does not 
apply, and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


